Name: Commission Regulation (EEC) No 2723/80 of 22 October 1980 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10 . 80 Official Journal of the European Communities No L 281 / 11 COMMISSION REGULATION (EEC) No 2723/80 of 22 October 1980 amending the arrangements for imports of certain textile products originating in Taiwan Whereas it has been found necessary to adapt certain of the quantitative quotas established by the abovementioned Regulations (EEC) No 763/80 and (EEC) No 1692/80 to take account of the require ­ ments of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative quotas and their allocation among the Member States set out in the Annex to Regula ­ tions (EEC) No 763/80 and (EEC) No 1692/80 are hereby replaced by those set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ( J ), and in particular Articles 2 and 11 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 (2) for the period 1 January 1978 to 31 December 1982 ; whereas those import arrange ­ ments were maintained by Council Regulation (EEC) No 255/78 (3 ), pending the introduction of definitive arrangements ; Whereas, by Regulations (EEC) No 763/80 (4) and (EEC) No 1 692/80 (5), imports into the Community of certain textile products originating in Taiwan are made subject to quantitative quotas ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 124, 8 . 6 . 1970, p. 1 . ( 2 ) OJ No L 357, 31 . 12 . 1977, p . 51 (3) OJ No L 39 , 9 . 2 . 1978 , p. 1 . (4 ) OJ No L 85, 29 . 3 . 1980, p . 16 . (5 ) OJ No L 166, 1 . 7 . 1980, p . 76 . No L 281 / 12 25. 10 . 80Official Journal of the European Communities ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 3 1 December 1980 1981 1982 78 61.01 Men's and boys' outer garments : D Tonnes 1 600 1 609 1 616 A II IlIl F II 45 70 98 B III 61.01-09 ; 24 ; Men's and boys' woven bath, I I 60 77 94 \ V f) 1 25 ; 26 ; 81 ; robes, dressing gowns, smoking BNL 414 428 443 g) 1 92 ; 95 ; 96 jackets and similar indoor wear UK II 55 86 121 2 and other outer garments, IRL II 15 18 20 3 except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 DK l 10 15 19 \\ and 79, of wool , of cotton or of EECI 2 199 2 303 2411 man-made textile fibres ll l 83 60.05 Outer garments and other articles, D Tonnes 950 953 956 All a) Il knitted or crocheted, not elastic F I 36 47 57 b) 4 hh) 1 1 or rubberized : I I 30 39 47 22 Il\ BNLI 86 94 104 33 \ A. Outer garments and clothing UK I 182 202 224 44 l accessories : IRL I 2 3 4 ijij) 1 1 l DKI 6 8 11 kk) 1 1 \ II. Other : \II\II 11) 11 Il\ EECI 1 292 1 346 1 403 22 60.05-04 ; 76 ; Outer garments , knitted or \II\I 33 77 ; 78 ; 79 ; crocheted, not elastic or iIIlI 44 81 ; 85 ; 88 ; 89 ; 91 ; 92 rubberized, other than garments of categories 5 , 7, 26, 27, 28 , 71 , 72, 73, 74 and 75, of wool , of cotton or of man-made textile fibres